PER CURIAM.
Defendant appeals the trial court’s denial of her rule 3.850 motion for post-conviction relief, in which she alleged she was improperly denied jail-time credit. We affirm the trial court’s order as it appears from the record that the credit sought by defendant *1059was for time spent in jail on charges for which she was acquitted or that were subsequently dropped and, further, that such charges were unrelated to the charges for which she was eventually convicted and sentenced. See Dixon v. State, 339 So.2d 688 (Fla. 2d DCA 1976).
AFFIRMED.
JOANOS, THOMPSON and ZEHMER, JJ., concur.